Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 09/21/2021. Claims 1-18 are presently pending and are presented for examination.
Examiner’s Amendment
The Amendment filed 09/21/2021 has been entered. Claims 1-18 remain pending in the application.  Applicant’s amendments to the claims have overcome each 101 rejection for claim 18 previously set forth in the Final Office Action mailed 04/07/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with attorney of record Mr. Jay Franklin on 10/01/2021.
Claim 18. “A non-transitory computer readable medium having a computer program product with program code means which are stored on a computer-readable data carrier, for the provisional determination of a mass of a motor vehicle for a purpose of controlling a starting operation of the vehicle from when the motor vehicle is at rest, the provisional determination including proceeding provisional determination being carried out when the computer program product is run on a control unit of the motor vehicle.”
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The amendments to the independent claims 10 and 18 to incorporate “proceeding with the method when the motor vehicle is stationary and a parking lock of the motor vehicle is engaged, the parking lock when engaged locking a transmission output shaft;” & “determining a force required to release the engaged parking lock while the motor vehicle is at rest;” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the disclosed method of determining a force to overcome a parking lock for a vehicle at rest (as opposed to determining mass as a function of a force for releasing a parking lock) distinguishes an apparent novel methodology for determining the mass of a vehicle on an incline. The prior art for example, discloses determining the mass of a vehicle on an incline from a braking force, a force in relation to the brake pedal, however the concept of determining the force required to release a parking lock to determine the mass of a vehicle appears to be new. The subject matter of the claimed invention is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664